Citation Nr: 1611953	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  15-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to January 1947.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Regional Office (RO), Department of Veterans Affairs (VA), in Manila, Philippines.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A review of the record indicates that additional development is required prior to adjudication the Veteran's appeal.  Specifically, the Board finds that a VA examination is warranted.  

Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran contends that he has hearing loss related to noise exposure during active service.  In a May 2014 statement, the Veteran reported that his hearing was affected by regularly firing multiple types of weapons.  The Board notes that the Veteran is competent to report the nature and onset of his symptoms.  Moreover, the Veteran's neighbors submitted statements indicating that the Veteran has difficulty hearing them.  In light of the Veteran's assertion of hearing loss since service and the statements indicating he may have a current hearing loss disability, the Board finds that a VA examination is warranted to assess the nature and etiology of his claimed bilateral hearing loss.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015).  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  As such, remand is required so that an examination can be conducted.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an examination to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding his in-service noise exposure.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question in this case is whether the Veteran's current hearing loss is related to military service.

A complete rationale must be provided for any opinion offered.

2. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




